Citation Nr: 1423415	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-24 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Son



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In March 2011, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  

This case was previously before the Board in October 2010, when the issues currently on appeal were remanded for additional development.  


FINDINGS OF FACT

1.  A September 2012 RO rating decision granted service connection for bilateral hearing loss, tinnitus, and a psychiatric disability. 

2.  The Veteran has not file d a notice of disagreement to the ratings or effective dates assigned.


CONCLUSIONS OF LAW

1.  There is no justiciable case or controversy on appeal before the Board with respect to the issue of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §20.101 (2013).
2.  There is no justiciable case or controversy on appeal before the Board with respect to the issue of entitlement to service connection for a psychiatric disability, to include PTSD.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §20.101 (2013).

3.  There is no justiciable case or controversy on appeal before the Board with respect to the issue of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §20.101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A September 2012 RO rating decision granted entitlement to service connection for a psychiatric disability, to include major depressive disorder with psychosis and generalized anxiety disorder, with 30 percent rating, effective May 25, 2006, and a 70 percent rating, effective November 18, 2011.  That rating decision also granted service connection for bilateral hearing loss, rated 0 percent effective May 25, 2006, and 10 percent, effective November 10, 2011; and service connection for tinnitus, rated 0 percent effective July 10, 2008, and 10 percent, effective November 10, 2011.  

The Veteran and his representative were notified of the decision and the appropriate appellate rights, but have not expressed disagreement with the assigned ratings or effective dates.  No notice of disagreement has been filed, and the Veteran has not submitted any other type of correspondence communicating disagreement with the rating decision.

Although VA may waive any issue of timeliness in the filing of a substantive appeal, the fact that no substantive appeal has been filed in this case renders the question of a waiver moot.  Percy v. Shinseki, 23. Vet. App. 37 (2009).  

The Board acknowledges that, in an April 2014 appellate brief, the Veteran's representative took issue with the characterization of the psychiatric disability for which the Veteran is service-connected, stating that the Veteran should be connected for PTSD and not a depressive disorder with anxiety.  However, the Veteran is rated for a psychiatric disability and all symptoms of the psychiatric disability are considered in assigning the current ratings.  Therefore, the question of whether the psychiatric disability should be characterized differently does not change the outcome of the decision as the rating would remain the same.  

Accordingly, there is no justiciable case or controversy regarding the issues presented.  There are no remaining allegations of error of fact or law with respect to those claims.  38 U.S.C.A. §§ 7104, 7105(d)(5) 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 20.101 (2013).  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2013). 

Because no specific error of fact or law remains, the Board is without jurisdiction to review the issues presented.  Accordingly, the appeal must be dismissed.


ORDER

The appeal for entitlement to service connection for a psychiatric disability is dismissed.

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for tinnitus is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


